           Case 8:19-cv-02985-SDM-TGW
Filing It_97_696393.E,Fi1ed              Document
                            10/22/2019_04:32:56 PM1-1             Filed 12/05/19 Page 1 of 16 PageID 4

                 IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                         IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                 , SMALL CLAIMS DIVISION

         Dario Pintor,
                                                             Case No:
                 Plaintiff,
                                                             Section:
                 V.

         Law Offices of Mitchell D. Bluhm &                  Ad Damnum: $2,000 + Atty Fees & Costs
         Associates, LLC, and
         CF Medical, LLC,
                                                                          JURY TRIAL DEMANDED
                  Defendants.

                                COMPLAINT AND DEMAND FOR MIRY TRIAL

                COMES NOW the Plaintiff, Dario Pintor ("Mr. Pintor"), by and through his attorneys,

         Seraph Legal, P.A., and complains of the Defendants, the Law Offices of Mitchell D. Bluhm &

         Associates, LLC, doing business as MBA Law ("MBA Law"), and CF Medical, LLC ("CF")

         (collectively, "Defendants"), stating as follows:


                                         PRELIMINARY STATEMENT

                1.       This is an action brought by Mr. Pintor against the Defendants for violations of

         the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq. ("FDCPA"), and the Florida

         Consumer Collection Practices Act, Section 559.55, Florida Statutes, et. seq. ("FCCPA").


                                          JURISDICTION AND VENUF,

                2.       Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d), the FCCPA, Section

         559.77(1), Florida Statutes, and Section 34.01, Florida Statutes.

                3.       The Defendants are subject to the Provisions of the FDCPA and the FCCPA and

         to the jurisdiction of this Court pursuant to Section 48.193, Florida Statutes.
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 2 of 16 PageID 5



       4.     Venue is proper in Hillsborough County, Florida, pursuant to Section 47.051,

Florida Statutes, because the acts complained of were committed and / or caused by the

Defendants within Hillsborough County.


                                          PARTIES

       5.     Mr. Pintor is a natural person residing in the City of Tampa, Hillsborough

County, Florida, and a Consumer as defined by the FDCPA, 15 U.S.C. § 1692a(3), and the

FCCPA, Section 559.55(8), Florida Statutes.

       6.     Mr. Pintor is also known as Dario Pintor Campos.

       7.     MBA Law is a Georgia limited liability company, with a primary business

address of 3400 Texoma Parkway, Suite 100, Sherman, TX 75090.

       8.     MBA Law is registered to conduct business in the State of Florida, where its

Registered Agent is CT Corporation System, 1200 S. Pine Island Rd., Plantation, FL 33324.

       9.     MBA Law is licensed as a Consumer Collection Agency ("CCA") by the Florida

Office of Financial Regulation, holding license number CCA0900453. SEE PLAINTIFF'S

EXHIBIT A.

       10.    CF is a Nevada limited liability company, with a primary business address of

4730 South Ft. Apache Rd., Suite 300, Las Vegas, NV 89147.

       11.    CF is registered to conduct business in the State of Florida, where its Registered

Agent is CT Corporation System, 1200 South Pine Island Road, Plantation, FL 33324.

       12. • CF is licensed as a CCA by the Florida Office of Financial Regulation, holding

license number CCA9903059. SEE PLAINTIFF'S EXHIBIT B.

       13.    As licensed CCAs, the Defendants know or should know the requirements of the

FDCPA and FCCPA.
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 3 of 16 PageID 6



        14.     The Defendants are Debt Collectors within the meaning of the FDCPA, 15 U.S.C.

§1692a(6) and the FCCPA, Section 559.55(7), Florida Statutes, in that they use an

instrumentality of commerce, including postal mail, interstate and within the state of Florida, for

their businesses, the principal purposes of which are the collection of debts, and/or they regularly

collect or attempt to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.


                                    FACTUAL ALLEGATIONS

        15.    On August 12, 2015, Mr. Pintor was treated at St. Joseph's Hospital-South ("St.

Joseph's").

        16.    St. Joseph's later claimed that Mr. Pintor owed $2,165.40 for medical services

and related charges (the "Debt").

       17.     The Debt arose from the purchase of services which were for family, personal, or

household purposes, specifically personal medical services, and therefore meets the definitions

of Debt within the FDCPA and FCCPA, 15 U.S.C. § 1692a(5) and Section 559.55(6), Florida

Statutes, respectively.

       18.     The Debt was thereafter sold to CF. -

       19.     CF later assigned the debt to MBA Law for collection.

       20.     On July 11, 2019, MBA Law sent Mr. Pintor a letter (the "letter"), on legal

letterhead, printed in large type, appearing as follows:

                                    THE LAW OFFICES OF
                            MITCHELL D. BLUHM & ASSOCIATES, LLC
                                    ATTORNEYS AT LAW

SEE PLAINTIFF'S EXHIBIT C.
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 4 of 16 PageID 7



       21.      The letter stated, "This law firm has been engaged regarding the above

referenced matter" (emphasis added). Id.

       22.      The letter goes on to state, "At this time, no attorney with this firm has•personally

•reviewed the particular circumstances of your account." Id.

       23.      On information and belief, MBA Law never planned to have any attorney review

the matter, as no litigation was authorized by CF.

       24.      On information and belief, CF does not sue consumers to recover the unpaid debts

it purchases.

       25.      A search of public records shows that the only lawsuits to which CF was a party

in Hillsborough County, Florida, were ones in which CF was a defendant.

       26.      Thus, no attorney at MBA Law would have had any reason to review the

"particular circumstances" of Mr. Pintor's purported debt.

       27.      Courts have long recognized that attorney involvement in debt collection has, a

'real-effect on consumers,- incentiVizing payment when a'debt may otherwise be disputed to avoid

a lawsuit. See, e.g., Avila v. Rubin, 84 F.3d 222, 229 (7th Cir. 1996) ("Consumers are inclined to
                                                                                    -
more quickly react to an attorney's threat than to one coming from a debt collection agency... An

unsophisticated consumer, getting a letter from an 'attorney,' knows the price of poker has just

gone up. And that clearly is the reason why the dunning campaign escalates from the collection

agency, which might not strike fear in the heart of the consumer, to the attorney, who is better

positioned to get the debtor's knees knocking").

       28.      MBA Law's letter did not disclose that no attorney would likely ever review the

circumstances of the 'debt or otherwise unambiguously state that nO litigation would occur.
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 5 of 16 PageID 8



      29.      Indeed, the phrase "at this point in time" is a modifier to "no attorney at this

firm...," which implies that an attorney with MBA Law may review the debt and recommend

legal action at some time in the future — perhaps the near future — if the debt is not paid.

      30.      The letter was MBA Law's initial communication with Mr. Pintor and contained

notice of his rights to dispute the debt pursuant to 15 U.S.C. § 1692g.

      31.      However, notice of these rights was printed on the back of the letter. SEE

PLAINTIFF'S EXHIBIT C.

      32.      MBA Law's implied threats of impending litigation overshadowed Mr. Pintor's

rights under 15 U.S.C. § 1692g to dispute the debt within 30 days of receipt of the initial.

communication, in substantial part because such rights were printed on the back of its letter.

      33.      A notice is "overshadowing and contradictory if it would make the least

sophisticated consumer uncertain as to her rights." Creighton v. Emporia Credit Service, Inc.,

981 F. Supp:' 411, 416 (E.D. Va. 1997).

     - 34. - -In order to adequately inform a consumer of his rights under Section 1692g,

"more is required than the mere inclusion of the statutory debt validation notice in the debt

collection letter—the required notice must also be conveyed effectively to the debtor." Wilson v.

Quadramed Corp., 225 F,3d 350, 353 n.2 (3d Cir. 2000).


         Letter Claimed 40% Discount Was 'Limited Time' Offer When it Was Not

      35.      The letter also stated,,"[w]e have been given authorization to convey an offer to.

resolve this account for a payment in the amount of $1299.24, which is 40% off of the balance:

In order to accept this offer, payment must be tendered on or before 08/10/2019." SEE

PLAINTIFF'S EXHIBIT C.
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 6 of 16 PageID 9



      36.      The letter established an August 10, 2019, deadline for accepting the discounted

amount. Id.

      37.      CF's offer to settle for 60% was not a limited-time offer and 'had no genuine

"expiration date," even though its agent framed it that way.

      38.      The imposition of the August 10, 2019, deadline was not based on the intention of

MBA Law or CF to withdraw the 40% off settlement offer; it was intended to create a false sense

of urgency in Mr. Pintor to falsely convince him that the failure to pay the $1,299.24 would

result in a law firm pursuing him for the full $2,165.40.

      39.      On information and belief, CF was never unwilling to accept 60% of the balance

from a Florida consumer to resolve medical debts which were more than three year's delinquent;

MBA Law would have been happy to accept $1,299.24 if tendered by Mr. Pintor after this date.

      40.      .Creating an artificial deadline simply to compel prompt payment creates a false

sense of urgency, in violation of the FDCPA. See, e.g., Peter v. GC Services L.P., 310 F..3d 344

(5th Cir. 2002) (stating "section 1692e was enacted-against a backdrop of. cases in which courts

held that communications designed to create a false sense of urgency were deceptive"); Morgan

v. Credit Adjustment Board, Inc., 999 F.Supp. 803, 808 (E.D.Va. 1998).


                             Third Party Disclosure by MBA Law

      41.      Rather than preparing and mailing a collection letter on its own, MBA Law sent

information regarding Mr. Pintor and the Debt to a commercial mail house called CompuMail,

located around Concord, California ("mail house").

      42.      MBA Law disclosed to the mail house:

       a.      the fact that Mr. Pintor was a debtor;

       b.      the fact that Mr. Pintor allegedly owed $2,165.40 to St. Joseph's;
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 7 of 16 PageID 10



        c.     the fact that the Debt concerned his own medical treatment;

        d.     the fact that a law firm was now involved in the collection of the Debt;

        e.     the fact that CF had bought the Debt; and,

        f.     other highly personal information.

        43.    The mail house then populated some or all of this information into a pre-written

template, printed the letter, and mailed it from California to Mr. Pintor's Florida residence.

        44.    The FDCPA defines Communication at 15 U.S.C. § 1692a(3) as "the conveying

of information regarding a debt directly or indirectly to any person through any medium."

       " 45.   The sending of an electronic file containing information about Mr. Pintor's

purported debt to a mail house is a communication.
               •



        46.    MBA Law's communication to the mail house was in connection with the

collection of a debt since it involved disclosure of the Debt to a third party with the objective

being communication with, and motivation of, the consumer to pay the alleged Debt.

        47.- --Mr.. Pintor-never consented-to.sharing his.personal and confidential-financial-and

medical information with anyone.

   •    48.    In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. § 1692c(b):

               "Except as provided in section 1692b of this title, without the prior consent of the
               consumer given directly to the debt collector, or the express permission of a court
               of competent jurisdiction, or as reasonably necessary to effectuate a post
               judgment judicial remedy, a debt collector may not communicate, in connection
               with the collection of any debt, with any person other than the consumer, his
               attorney, a consumer reporting agency if otherwise permitted by law, the creditor,
               the attorney of the creditor, or the attorney of the debt collector". (emphasis
               added).

        49.    The mail house used by MBA Law as part of its debt collection effort does not

fall within any permitted exception Iprovided in 15 U.S.C. § 1692c(b).
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 8 of 16 PageID 11



           50.    Due to MBA Law's communication to this mail house, Mr. Pintor's confidential

information, including his name, medical issues, the amount allegedly owed, and his home

address are all within the possession of an unauthorized third party.

           51.    If a debt collector "conveys information regarding the debt to a third party

informs the third party that the debt exists or provides information about the details of the debt

— then the debtor may well be harmed by the spread of this information." Brown v. Van Ru

Credit Corp., 804 F.3d 740, 743 (6th Cir. 2015).

           52.    MBA Law unlawfully communicated with the unauthorized third-party mail

house solely for the purpose of streamlining its profits without regard to the propriety of its

actions or the privacy of the information which it disclosed to such third party.

           53.    In its reckless pursuit of a business advantage, MBA Law disregarded the

humiliating effects and incredible invasion of privacy that disclosing sensitive medical

information to an unauthorized third party has on a consumer.

           54.. _CF, a debt _collector, is liable-for, the action - of-MBA-Law, - its - attorneys- and-

agents; see Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317, 325-26 (7th Cir. 2016)

(assignees who are "debt collectors" are responsible for the actions of those collecting on their

behalf).

  •    55.        Mr. Pintor has hired the. aforementioned law firm to represent him in this matter

and has assigned his right to fees and costs to such firm.


                                          COUNT!
                                  VIOLATIONS OF THE FDCPA

       56.        Mr. Pintor adopts and incorporates paragraphs 1 - 55 as if fully restated herein.

       57.        The Defendants violated 15 U.S.C. § 1692c(b) when MBA Law, as CF's agent,

disclosed information about Mr. Pintor's purported Debt to the employees of an unauthorized
 Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 9 of 16 PageID 12



 third-party mail house in connection with the collection of the Debt without Mr. Pintor's consent

 or other authority.

         58.. The Defendants violated 15 U.S.C. § 1692e and 1692e(10) when MBA Law, as

 CF's agent, made false representations and/or used deceptive means in anattempt to collect a

 debt by: (a) failing to adequately disclose that no attorney with MBA Law would likely ever

 review the circumstances of the Debt since no litigation against Mr. Pintor was intended or
                                                               •
 authorized, in a communication written prominently on legal letterhead; (b) falsely claiming that

• a deadline of August 10, 2019, existed to accept a 60% settlement offer, as there was no real

 deadline, and the Defendants would have accepted this amount at any point after August 10,

 2019, as mirell; and, (c) providing the legally required debt validation notices on the back of its

 initial communication while the front of the letter implied that legal action would be taken.

         59.     The Defendants violated 15 U.S.C. § 1692e(5) when MBA Law, as CF's agent,

 threatened action not intended to be taken, to wit, litigation.

     -         - The -Defendants - violated -15 -U.S.C-§-1692f when MBA Law, as -CF's - agent,

. mailed a collection letter, prominently printed on legal letterhead, knowing that many

 consumers, like Mr.. Pintor, will strongly react to the notion that an "attorney" is collecting their

 debt; MBA Law wrote its letter to give it plausible deniability that it had violated the FDCPA,

• when in reality, the letter was designed to encourage a consumer to believe that even though

 MBA Law had not had an attorney review the debt "at this time," the future could hold.

 something much different if the debt was not paid. Additionally, MBA Law attempted to obtain

 settlement from Mr. Pintor by offering a faux limited-time discount offer, claiming payment had

 to be received by August 10, 2019, even though the Defendants would have honored settlement

 for this amount - or less - in the future.
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 10 of 16 PageID 13



        61.     At all times relevant hereto, MBA Law was acting as CF's authorized agent,

 within its scope of authority and upon its direction. As a result, CF is jointly liable under the

 principles of agency for the acts of its agent, MBA Law.

        62.     The Defendants' actions render them jointly and severally liable for the above-

 stated violations of the FDCPA, and Mr. Pintor is therefore entitled to statutory damages not to

 exceed $1,000.00, as well as other relief.

        WHEREFORE, Mr. Pintor respectfully requests this Honorable Court to enter judgment

against MBA Law and CF, jointly and severally, and for him, as follows:

        a.      Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

        b.      Actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

        c.      Reasonable costs and attorneys' fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

        d.      Such other relief that this Court deems just and proper.


                                        COUNT II
                                 VIOLATIONS OF THE FCCPA

        63. Mr. Pintor adopts and incorporates paragraphs 1 — 55 as if fully restated herein.

        64. MBA Law violated Section 559.72(5), Florida Statutes, when it disclosed to a third

party, the mail house, information that would affect Mr. Pintor's reputation, specifically details

about Mr. Pintor's medical issues and his payment of debts; MBA Law knew there was no

legitimate business need for this information, since MBA Law could easily have prepared and

mailed the letter itself without disclosing the information to a third party.

        65. MBA Law intentionally chose to disclose this information to the mail house as part

of its debt collection effort in order to increase its operational efficiency and profits.

        66. MBA Law violated Section 559.72(11), Florida Statutes, when it communicated

with Mr. Pintor under the guise of an attorney, by sending a collection letter on legal letterhead
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 11 of 16 PageID 14



appearing to come from an attorney, but which had not been reviewed by any attorney and was

thus not from an attorney in any meaningful sense; yet, the letter was crafted in a way to lead a

consumer to believe otherwise.

       WHEREFORE, Mr. Pintor respectfully requests this Honorable Court to enter judgment

against MBA Law and CF, jointly and severally, and for him, as follows:

       a.     Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida Statutes;

       b.     Unspecified actual damages pursuant to Section 559.77(2), Florida Statutes;

       c.     Injunctive relief prohibiting MBA Law and CF Medical from further violations of

              the FCCPA;

       d.     Reasonable costs and attorneys' fees pursuant to section 559.77(2), Florida

              Statutes; and,

       e.      Such other relief that this Court deems just and proper.


                                 JURY TRIAL DEMANDED

       Mr. Pintor hereby demands a trial by jury on all issues so triable.


Respectfully submitted on October 22, 2019, by:


                                             Seraph Legal, P. A.
                                             /s/ Rrandon I) Morgan
                                             Brandon D. Morgan, Esq.
                                             Florida Bar Number: 1015954
                                             BMorgan@SeraphLegal.com
                                             /s/ Thomas M &man
                                             Thomas M. Bonan, Esq.
                                             Florida Bar Number: 118103
                                             TBonan@SeraphLegal.corn
                                             2002 E. 5th Avenue, Suite 104
                                             Tampa, FL 33605
                                             Tel: (813) 567-3434
                                             Fax: (855) 500-0705
                                             Attorneys for Plaintiff
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 12 of 16 PageID 15



ATTACHED EXHIBITS LIST
A   MBA Law's CCA License
B   CF's CCA License
C   MBA Law Collection Letter, Dated July 11, 2019
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 13 of 16 PageID 16


                                                           EXHIBIT A
                                                      MBA Law's CCA License




        Regulatory Enforcement and Licensing
                                                ILSYSTEM
                                                     Florida Office of Financial Regulation
                                                                                                                                                        Logan



     License Details

     Press 'Search Reset to return to the Search Restels EsL
     Press 'New Search Clair do another Bauch of this type.
     Press dElew Select? le Marta awe search.

     License Numbers CCA09004SS                                                                                                  Canal bate: oservzola 0018PM

     Norm                                             LAW OFFICES OF MITCHELL D &WM &ASSOC/DES LLC THE

     tkerde Type:                                     Consumer Calledisn Agency

     Llsense Dal=                                     Curare Sake Regis:mew

     License Status EFacere Datre                     11119/2019

     Eapeallan Oahe                                   1201/2019

     COW Dlte of Licensors:                           lemma
     Addresses
     Business WW1 Address                                AdOess
                                                                                                          3400 TEXOSIA PARKWAY
                                                                                                          STE 100
                                                                                                          SHERMAN • TX
                                                                                                          GRAYSON
                                                                                                          75010
                                                                                                          US
                                                                                                          Wm; ewe mat


                                                         Phase Nmetten
                                                                                                          ernanzeos
     UMW° Aeldnass                                       Address
                                                                                                          MO N.CAUSEWAY BLVD.
                                                                                                          SUITE 200
                                                                                                          METAIRIE. LA
                                                                                                          JEFFERSON
                                                                                                          10002
                                                                                                          US
                                                                                                          View one now



                                                                                                          Search Results New Search CrItesia New Seines PAM



                                                                   02018. MIcsaPact Verdon21111.41 (1100 143)
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 14 of 16 PageID 17


                                                                   EXHIBIT B
                                                                CF's CCA License




          Regulatory Enforcement and Licensing
                                              P-SYSTE
                                                    Florida Office of Financial Regulation
                                                                                                                                                               Logan


      Lkerse Details
     Press 'Beards Results* to ran to the Resod) Results Oss.
     Press'Kew Search Meer lo do anoilver Basch ot ihis type.
     Press 'Hew Secret' k Karla new search.
     License Number: CCA9903059                                                                                                      Cunene Dater 09111/2010 00:12PU
     Mons                                           CF MEDICAL. LLC
     ikense Type:                                   Consumer CotlectIon Agency
     License Since                                  Current Mike Registration
     License Stabs Effete.* Oats                    11/14120113
     Esplialkn Dais                                 UMOOM
     Origlosi ikte of Licensors                     0110212013

     Addresses
     Business Slain Address                            Address
                                                                                                          4730 SOUTH FORT APACHE RD.
                                                                                                          SUITE SOO
                                                                                                          LAS VEGAS NV
                                                                                                          CLARK
                                                                                                          88147
                                                                                                          US
                                                                                                          View one map

                                                       Phone Number
                                                                                                          6/8632:1680

     ilaling Address                                   Address
                                                                                                          MO N. CAUSEWAY BLVD.
                                                                                                          SUITE 200
                                                                                                          NEDURIE. LA
                                                                                                          JEFFERSON
                                                                                                          70002
                                                                                                          US
                                                                                                          View one


                                                                                                         Search Results • New Search Criteria   New Snatch   Pilol



                                                                  b201& MicrePset Vest one.11.13.47 ploft lay
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 15 of 16 PageID 18


                                         EXHIBIT C
                        MBA Law Collection Letter, Dated July 11, 2019


                                                                              THE LAW OFFICES OF
                                                   MITCHELL D. BLUHM & ASSOCIATES, LLC
   ATE1                                                     ATTORNEYS AT LAW
                                                                          3400 TEXOMA PARKWAY. Sum 100
                                                                                SHERMAN. TEXAS 75090
                                                                                                                                        July 11,2019
                                    Original Creditor:      8t. JosePh's'ilospital
                                    Current Creditor        CF Medical LLC
                                    Original Account It:
                                    MBA Account 8:
  TOLL FREE
                                    Patient:                DARIO PINTOR CAMPOS
  880887.6785                       Date of Service         08/12/2015
  FACSIMILE
                                    Balance:                $2165.40
  8058934157
  MITCHELL.O. BLUER
   Amur= DI GEORGIA                 Dear DARIO PLNTOR-CAMPOS:
  ROBERT a EWAY
  Antertto IN Thus                  This law firm has been engaged regarding the above-referenced matter. Your &Joseph's Hospital account was
  MBA HOURS OF OPERATOR
                                    acquired by CF Medical LIG and placed withthis law firm for collection. At this time, no attorney with this ,
  MGR :1MDE RNA T0,7PAL Grigg       firm has ,personafiy;reviewed..the,particulavcimumstancesrof-youeaccount.'a--P-,-,--a----P.Pa'
  RIMY GAM vo RPM. CORRAL
  SATURDAY EIAM To NOON. Corr       We have been given authorization to convey an offer to resolve this account, for a payment in the amount of
                                    5129914, which Is 40% off of the balance. In order to accept this Offer, payment must be, tendered on or
                                    before 08/10/2019.
                                    This offer and the deadline for accepting it -do not in any way affect your rights to dispute this 'debt and
                                    request Validation of this debt during. the 30 days following your receipt of this letter as described on the
                                    reverse side. If you do not accept this offer you are not giving up any of your rights regarding this debt.
                                    To ensure placation'sl service and compliance, all telephone calls to and from this firm may be monitored
                                    and/or recorded, If you would like to pay by telephone or have any questions regarding this letter you may
                                    call ut toll free at 888487-6755. You WI need this letter for .reference if yOu want to pay your account•-
                                    Online..                                                                -

                                             This is 01 attempt to inflect a debt. Any information -obtained will be Used for that, purpose.
                                                                     This communication it from a debt collector.




                                                   SEE REVERSE SIDE FOR IMPORTANT CONSUMER INFORMATION
                                                         •••=0,48,




         DEPT 322 3824571419074
         PO BOX 4115
         CONCORD CA 94524
                        •.
         1111111111111110111111111a111
                  . .          .         mmumme                                           Amt Due: $1299.24

         RET0FiN SERVICE REQUESTED


         dullsI, I                                                                        PLEASE SEND PAYMENTS & qoaftEspotigEKE To:
                        IIIluuiIIpllIuIlluIIuIliIIIiiluIlIl,uills ii'I'
                       is

                   DARIO PINTOR CAMPOS                                                        Laty‘Offides-of Mitchell D.alutri & Aisociates
                                                                                              0.15. Box- 3269                    "
                                                                                              Sherman, TX 75091



                                                                                                                    AMASET 1 47101219178575-01872.1872
Case 8:19-cv-02985-SDM-TGW Document 1-1 Filed 12/05/19 Page 16 of 16 PageID 19


                                         EXHIBIT C
                        MBA Law Collection Letter, Dated July 11, 2019


              Unless you notify this office -within 30 days after receiving this notice that you dispute the validity of this debt or any
              .portion therebf, this office Will assume this debt is valid. If you notify this Office in writing Within 30 cims from receiving -
               this notice that you dispute the validityof this debt or any portion theieaf, this office Will obtain verification of the debt
              or obtain a copy of a judgment and mail you a copy of such judgment or verification. It you request this office in writing
               Within 30 days after teething this notice this office Will provide you with the name and address of the originalpeilitorl if
              different from the 'current creditor.




                                      .1al




  •    Ye.   ••••• •     •••••••.   •• •••••*1••••••••••••.••••




                                                                                . t




                       CHECK ONE:                                 1E3 MASTERoARci      ll"VISA
                                                                                       Lo
                       ACCOUNT NUMBER                                                                EXRDATE
                       CARDHOLDER NAME
                       CARDHOLDER SI&NATURE
                       AMOUNT QFPAYMENT




                                                                                                                        memErtortotaitimarpetamiari
